internal_revenue_service number release date index number ------------------------------- --------------------------------------------- ---------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no -------------- telephone number ---------------------- refer reply to plr-134880-13 date january legend taxpayer corp a corp b -------------------------- -------------------------- ----------------------------------------------------- ------------------------ --------------------------------------------- --------------------------------- ------------------ -------------------------------------- --------------- ---------- -------------- ------------ ------------- -------------- --------------------------- ------- ---------------------- --------------- ------- --------------------------- ------------- ---------------------------- corp c corp d corp e corp f city a city b state a state b state c state d date a date b date c date d date e date f process location coal seam area -------------------------- facility --------------------------------------------------- plr-134880-13 power plant --------------------------------- coop ---------------------------------------------------- dear ------ ---------- this is in response to your request for a ruling submitted by your authorized representative concerning the federal_income_tax consequences of the transaction described below and supplements a prior private_letter_ruling to you dated f facts taxpayer information a taxpayer is a state a limited_liability_company that is a wholly owned subsidiary of corp a taxpayer was formed to lease and operate two refined_coal production facilities including facility because taxpayer has not elected to be a classified as an association_taxable_as_a_corporation for federal_income_tax purposes it is disregarded as an entity separate from corp a for such purposes corp a is a state a corporation that is wholly owned by corp b corp b a state a corporation is the common parent of a consolidated_group of companies whose members include corp a b the refined_coal production proce sec_1 the facility taxpayer has leased the refined_coal_production_facility facility from corp d for a term ending on date a corp d is wholly owned by corp c facility was designed and constructed by corp c to produce a refined_coal product that reduces emissions of nitrous oxide nox and mercury hg when burned as a fuel in a coal-fired power plant facility was placed_in_service in date b and is currently located at power plant located in city a state b on land licensed to taxpayer pursuant to an agreement with coop the owner of power plant power plant is a coal-fired steam-producing power plant in regular commercial operation taxpayer has entered into a contract with coop for the sale of refined_coal produced by facility to coop for use as feedstock in power plant facility can be moved and reassembled at other power plant locations the process the technology employed to produce the refined_coal in facility is known as process it is a proprietary process which is designed to reduce nox and hg emissions in a cyclone coal-fired boiler that burns location coal feedstock location coal is a sub- bituminous low-btu low-sulfur coal with a high ash content that is mined from location in an area of state c and in an area of state d taxpayer produces refined_coal at facility using location coal from coal seam area near city b state d the rights to the technology are licensed by corp e to corp c and have been sublicensed from corp c plr-134880-13 to taxpayer for the full term of the lease of facility corp e and corp f formed corp c to develop refined_coal facilities process involves the use of two separate inorganic chemicals chemical reagents which are applied to the coal feedstock the first chemical reagent is a solid material it mixes evenly with the coal’s native ash in power plant boilers and affects the melting properties of the coal’s native ash during combustion in power plant boilers this allows adjustment of the air-fuel ratio in the boiler which reduces oxygen in the boiler and provides more favorable conditions for reduction of nox emissions the second chemical reagent is an inorganic liquid solution which reacts with the mercury in coal resulting in changes to the chemical form of the mercury oxidizing more of it as a result more of the mercury is captured with the fly-ash in the particulate control equipment resulting in a higher degree of removal facility’s equipment transports the chemical reagents to a coal conveyor belt where they are applied evenly to the coal feedstock the chemical reagents are combined with the coal at a rate proportional to the coal flow rate the application of each chemical reagent is controlled separately by computer equipment which determines the rate of application based on the flow rate of the coal on the conveyor belt the proportion of each chemical reagent to be applied per ton of coal is set based on previously verified emissions test results emissions testing corp c conducted full-scale emissions tests using continuous emission monitoring systems cems at power plant using refined_coal produced in facility from location coal in date c and again in date d before the effective date of the facility lease after the execution of the lease taxpayer has conducted periodic full-scale cems field tests at power plant using refined_coal produced in facility from location coal the emissions tests were conducted in the following manner to establish a baseline for nox and mercury emissions one unit of power plant was operated for a three-hour period at or above of full load using location coal feedstock the same power plant unit was operated for a second three-hour period under the same operating conditions except for adjustments to primary or secondary air in accordance with good air pollution control practices using refined_coal produced in the facility using the process from location coal and the chemical reagents applied at a predetermined proportion during both the baseline test and the test using refined_coal nox and mercury emissions were measured using cems equipment that conforms to applicable united_states epa standards at the power plant the nox cems device is located upstream of the selective catalytic reduction equipment scr which reduces nox emissions and the electrostatic precipitator which controls particulate emissions the mercury cems plr-134880-13 device is located in the stack downstream of the particulate control equipment and upstream of the scr the results of each cems field test indicated that burning refined_coal produced using the process in the boilers at the power plant results in a reduction of nox emissions in excess of and a reduction of mercury emissions in excess of excluding dilution caused by materials combined or added during the production process when compared to emissions resulting from burning location coal feedstock to produce the same amount of useful thermal energy the emission reductions demonstrated in each cems field test have been verified by an independent licensed professional engineer experienced in combustion and environmental engineering as required by notice_2010_54 2010_40_irb_403 notice modifications to the facility power plant has a dual coal belt system which allows coop to deliver coal to the bunkers that feed coal to both boiler units using one both or alternating coal conveyor belts in date e corp c modified the facility by adding additional equipment to separately deliver process chemicals to the second conveyor belt and to reconfigure other portions of the facility to optimize its operation date e capital improvements the date e capital improvements included the removal of two of the metering screws from the live bottom hopper at the facility thereby reducing the first chemical reagent’s feed rate to more closely match the maximum coal burn rates of the power plant and the addition of a weigh belt conveyor to more accurately control the flow rate of the first chemical reagent in addition pumps for the second chemical reagent were replaced with small pumps after the date e capital improvements were completed the fair_market_value of the used components in the facility were more than of the facility’s total value the cost of the new property plus the fair_market_value of the used_property taxpayer is planning to replace the equipment at the facility with new equipment new facility the new facility will consist of newly constructed equipment and will incorporate design improvements that are intended to increase durability less than of the facility’s existing equipment will be incorporated into the new facility taxpayer will enter into an agreement with corp c to lease the new facility in exchange for the lease of the new facility the parties will terminate the lease for the facility rulings requested based on the foregoing taxpayer has requested that we rule as follows plr-134880-13 an increase in the rate of application of a chemical reagent per ton of feedstock coal refined is not considered a change in the process of producing refined_coal from feedstock coal for purposes of section dollar_figure of notice_2010_54 law and analysis sec_45 of the code generally provides a credit against federal_income_tax for_the_use_of renewable or alternative resources to produce electricity or fuel for the generation of steam sec_45 of the code provides that in the case of a producer of refined_coal the credit available under sec_45 of the code for any taxable_year shall be increased by an amount equal to dollar_figure5 per ton of qualified refined_coal i produced_by_the_taxpayer at a refined_coal_production_facility during the 10-year period beginning on the date that the facility was originally placed_in_service and which is ii sold by the taxpayer to an unrelated_person during such 10-year period and such taxable_year for purposes of sec_45 of the code section dollar_figure of the notice provides that the term refined_coal means a fuel which -- i is a liquid gaseous or solid fuel including feedstock coal mixed with an additive or additives produced from coal including lignite or high carbon fly ash including such fuel used as a feedstock ii is sold by the taxpayer with the reasonable expectation that it will be used for purpose of producing steam and iii is certified by the taxpayer as resulting when used in the production of steam in a qualified_emission_reduction sec_45 and section dollar_figure of the notice provide that the term qualified_emission_reduction means in the case of refined_coal produced at a facility placed_in_service after date a reduction of at least twenty percent of the emissions of nitrogen oxide and at least of the emissions of either sulfur dioxide or mercury released when burning the refined_coal excluding any dilution caused by materials combined or added during the production process as compared to the emissions released when burning the feedstock coal or comparable coal predominantly available in the marketplace as of date in the case of production at a facility placed_in_service before date a reduction of at least percent of the emissions of nox and at least percent of the emissions of either so2 or hg released when burning the refined_coal excluding any dilution caused by materials combined or added during the production process as compared to the emissions released when burning the feedstock coal or comparable coal predominantly available in the marketplace as of date sec_45 of the code generally provides that the term refined_coal_production_facility means a facility which is placed_in_service after date and before date sections dollar_figure and dollar_figure of the notice provide that when a facility is placed_in_service is determined in accordance with sec_1_46-3 of the regulations plr-134880-13 section dollar_figure of the notice provides that the refined_coal credit is allowed for qualified refined_coal produced and sold to an unrelated_person by the taxpayer without regard to whether the taxpayer owns the refined_coal_production_facility in which the refined_coal is produced accordingly a taxpayer that leases or operates a facility owned by another person may claim the credit for refined_coal that the taxpayer produces in the facility section dollar_figure of the notice provides that a refined_coal_production_facility will not be considered to have been placed_in_service after date if more than percent of the total fair_market_value of the facility the cost of the new property plus the value of the used_property is attributable to property that was placed_in_service on or before date section dollar_figure of the notice generally provides that a qualified emissions reduction does not include any reduction attributable to mining processes or processes that would be treated as mining as defined in sec_613 a c or i of the code if performed by the mine owner or operator accordingly in determining whether a qualified_emission_reduction has been achieved the emissions released when burning the refined_coal must be compared to the emissions that would be released when burning the feedstock coal feedstock coal is the product resulting from processes that are treated as mining and are actually applied by a taxpayer in any part of the taxpayer’s process of producing refined_coal from coal sec_613 of the code describes treatment processes that are not considered as mining unless they are provided for in sec_613 or any necessary or incidental to a process provided for in sec_613 any cleaning process such as a process that uses ash separation dewatering scrubbing though a centrifugal pump spiral concentration gravity concentration flotation application of liquid hydrocarbons or alcohol to the surface of the fuel particles or to the feed slurry provided such cleaning does not change the physical or chemical structure of the coal and drying to removed free water provided such drying does not change the physical or chemical identity of the coal will be considered as mining section of the notice provides in part that emissions reduction may be determined using continuous emission monitoring system cems field testing section a provides in part that cems field testing is testing that meets all the following requirements i the boiler used to conduct the test is coal-fired and steam-producing and is of a size and type commonly used in commercial operations ii emissions are measured using a cems iii if epa has promulgated a performance standard that applies at the time of the test to the pollutant emission being measured the cems must conform to that standard iv emissions for both the feedstock coal and the refined_coal are measured at the same operating conditions and over a period of at least hours during which the boiler is operating at a steady state at least percent of full load v a plr-134880-13 qualified_individual verifies the test results in a manner that satisfies the requirement of section b section of the notice provides that methods other than cems field testing may be used to determine the emissions reduction if a method other than cems field testing is used the service may require the taxpayer to provide additional proof that the emission reduction has been achieved the permissible methods include a testing using a demonstration pilot-scale combustion furnace if it established that the method accurately measures the emission reduction that would be achieved in a boiler described in section a a i and a qualified_individual verifies the test results in a manner that satisfies the requirements of section c i ii v and vi b a laboratory analysis of the feedstock coal and the refined_coal that complies with a currently applicable epa or astm standard and is permitted under section b i or ii section of the notice provides that a taxpayer may establish that a qualified_emission_reduction determined under section dollar_figure applies to production from a facility by a determination or redetermination that is valid at the time the production occurs a determination or redetermination is valid for the period beginning on the date of the determination or redetermination and ending with the occurrence of the earliest of the following events i the lapse of six months from the date of such determination or redetermination ii a change in the source or rank of feedstock coal that occurs after the date of such determination or iii a change in the process of producing refined_coal from the feedstock coal that occurs after the date of such determination or redetermination section of the notice provides that in the case of a redetermination required because of a change in the process of producing refined_coal from the feedstock coal the redetermination required under section dollar_figure must use a method that meets the requirements of section in any other case the redetermination requirement may be satisfied by laboratory analysis establishing that - a the sulfur s or hg content of the amount of refined_coal necessary to produce an amount of useful energy has been reduced by at least percent percent in the case of facilities placed_in_service after date in comparison to the s or hg content of the amount of feedstock coal necessary to produce the same amount of useful energy excluding any dilution caused by materials combined or added during the production process b the s or hg content of both the feedstock coal and the refined_coal do not vary by more than percent from the s and hg content of the feedstock coal and refined_coal used in the most recent determination that meets the requirements of the notice finally section dollar_figure of the notice provides that the certification requirement of sec_3 c is satisfied with respect to fuel for which the refined_coal credit is claimed only if the taxpayer attached to its tax_return on which the credit is claimed a plr-134880-13 certification that contains the following a a statement that the fuel will result in a qualified emissions reduction when used in the production of steam b a statement indicating whether cems field testing was used to determine the emissions reduction if cems field testing was not used to determine the emissions reduction a description of the method used a statement that the emissions reduction was determined or redetermined within the six months preceding the production of the fuel and that there have been no changes in the source or rank of feedstock coal used or in the process of producing refined_coal from the feedstock coal since the emissions reduction was determined or was most recently determined and a declaration signed by the taxpayer in the following form under penalties of perjury i declare that i have examined this certification and to the best of my knowledge and belief it is true correct and complete with respect to the ruling requested the process involves blending the location coal with the chemical reagents in a cyclone coal-fired boiler section dollar_figure of the notice provides generally that a qualified_emission_reduction does not include any reduction attributable to mining processes or processes that would be treated as mining as further defined in the code if performed by the mine owner or operator sec_613 of the code describes certain treatment processes that are not considered as mining unless they are provided for in sec_613 or are necessary or incidental to a process provide for in sec_613 for example provides in part that any cleaning process such as the application of liquid hydrocarbons or alcohol to the surface of the fuel particle or to the feed slurry provided such cleaning does not change the physical or chemical structure of the coal will be considered mining in the instant case the technology is not a mining process further section dollar_figure clarifies sec_45 and specifically provides that refined_coal includes feedstock coal mixed with an additive or additives thus additive processes which mix certain chemicals or other additives with the coal in order to achieve emission reductions may qualify for the production_tax_credit for refined_coal accordingly we conclude a that refined_coal produced at the facility using the process and the chemical reagents is refined_coal within the meaning of sec_45 provided the refined_coal i is sold to an unrelated_person within the meaning of sec_45 and ii meets the emission reduction requirement of sec_45 of the code and b an increase in the rate of application of a chemical reagent per ton of feedstock coal refined is not considered a change in the process of producing refined_coal from feedstock coal for purposes of section dollar_figure of notice_2010_54 no opinion is expressed regarding any other issue not specifically addressed in this ruling letter specifically no opinion is expressed whether the taxpayer lessee is the producer of refined_coal in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representatives a copy of this ruling must be attached to any income_tax return to which it is relevant alternatively taxpayers filing plr-134880-13 their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides it may not be used or cited as precedent we are sending a copy of this letter_ruling to the industry director sincerely peter c friedman senior technician reviewer branch office of associate chief_counsel passthroughs special industries
